Exhibit 10.2




DEBENTURE AND WARRANT PURCHASE


AGREEMENT





DATED AS OF DECEMBER 7, 2007





BY AND BETWEEN





ELECTRO ENERGY, INC.





AND





THE QUERCUS TRUST

--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page   DEBENTURE AND WARRANT PURCHASE AGREEMENT 1   ARTICLE I PURCHASE AND SALE
OF DEBENTURE AND WARRANT 1   1.1. Purchase and Sale of Debentures and Warrant 1
  1.2. Purchase Price and Closing 1   1.3. Underlying Shares 2   ARTICLE II
REPRESENTATIONS AND WARRANTIES 2   2.1. Representations and Warranties of the
Company 2   2.2. Representations and Warranties of the Purchaser 9   ARTICLE III
COVENANTS 11   3.1. Securities Compliance 11   3.2. Registration and Listing 11
  3.3. Inspection Rights 11   3.4. Compliance with Laws 11   3.5. Keeping of
Records and Books of Account 11   3.6. Reporting Requirements 11   3.7. Other
Agreements 12   3.8. Use of Proceeds 12   3.9. Reporting Status 12   3.10.
Disclosure of Transaction 12   3.11. Amendments 12   3.12. Distributions 12  
3.13. Reservation of Shares 12   3.14. Transfer Agent Instructions 12   3.15.
Disposition of Assets 13   3.16. Form S-3 Eligibility 13   3.17. Board
Representation 13   3.18. Right of First Refusal 13   ARTICLE IV CONDITIONS 14  
4.1. Conditions Precedent to the Obligation of the Company to Close and to Sell
the Securities 14   4.2. Conditions Precedent to the Obligation of the Purchaser
to Close and to Purchase the Securities 15   ARTICLE V CERTIFICATE LEGEND 16  
5.1. Legend 16   ARTICLE VI INDEMNIFICATION 17   6.1. Company Indemnity 17  
6.2. Indemnification Procedure 17


--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

Page   ARTICLE VII MISCELLANEOUS 18   7.1. Short Sales 18   7.2. Fees and
Expenses 18   7.3. Specific Performance; Consent to Jurisdiction; Venue 18  
7.4. Entire Agreement; Amendment 19   7.5. Notices 19   7.6. Waivers 20   7.7.
Headings 20   7.8. Successors and Assigns 20   7.9. No Third Party Beneficiaries
20   7.10. Governing Law 20   7.11. Survival 20   7.12. Counterparts 20   7.13.
Publicity 20   7.14. Severability 20   7.15. Further Assurances 21


--------------------------------------------------------------------------------




DEBENTURE AND WARRANT PURCHASE AGREEMENT

        This DEBENTURE AND WARRANT PURCHASE AGREEMENT, dated as of December 7,
2007 (this “Agreement”), by and between Electro Energy, Inc., a Florida
corporation (the “Company”), and The Quercus Trust, a California trust (the
“Purchaser”).


W I T N E S S E T H:

        WHEREAS, subject to the terms and conditions set forth in this Agreement
and pursuant to Section 4(2) of the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder (the “Securities Act”), the Company
desires to issue and sell to the Purchaser, and the Purchaser desires to
purchase from the Company, securities of the Company as more fully described in
this Agreement.

        NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in
this Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:


ARTICLE I


PURCHASE AND SALE OF DEBENTURE AND WARRANT

               1.1.    Purchase and Sale of Debentures and Warrant.

               (a)     Upon the following terms and conditions, the Company
shall issue and sell to the Purchaser, and the Purchaser shall purchase from the
Company, a Senior Secured Convertible Debenture in the principal amount of
Eighteen Million Dollars ($18,000,000), in substantially the form attached
hereto as Exhibit A (the “Debenture”). The Company and the Purchaser are
executing and delivering this Agreement in accordance with and in reliance upon
the exemption from securities registration afforded by Section 4(2) of the
Securities Act, including Regulation D (“Regulation D”), and/or upon such other
exemption from the registration requirements of the Securities Act as may be
available with respect to the investment to be made hereunder.

               (b)     Upon the following terms and conditions and for no
additional consideration, the Purchaser shall be issued a Warrant to Purchase
Common Stock, in substantially the form attached hereto as Exhibit B (the
“Warrant”), to purchase up to 32,272,273 shares of the Company’s common stock,
par value $0.001 per share (the “Common Stock”). The Warrant shall expire three
(3) years following the Closing Date and shall have an exercise price per share
equal to the Warrant Price (as defined in the Warrant).

               1.2.    Purchase Price and Closing. Subject to the terms and
conditions hereof, the Company agrees to issue and sell to the Purchaser and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, the Purchaser agrees to
purchase the Debenture and the Warrant for a purchase price of Eighteen Million
Dollars ($18,000,000) (the “Purchase Price”), composed of a cash payment of
$8,100,000 and the surrender of $9,900,000 face amount of the Company’s 8.5%
Senior Secured Convertible Notes. The closing of the purchase and sale of the
Debenture and Warrant to be acquired by the Purchaser from the Company under
this Agreement shall take place at the offices of Lev & Berlin, P.C., 200
Connecticut Avenue, 5th Floor, Norwalk, Connecticut 06854 (the “Closing”) at
10:00 a.m., Eastern time, (i) on December 7, 2007; provided, that all of the
conditions set forth in Article IV hereof and applicable to the Closing shall
have been fulfilled or waived in accordance herewith, or (ii) at such other time
and place or on such date as the Purchaser and the Company may agree upon (the
“Closing Date”). Subject to the terms and conditions of this Agreement, at the
Closing the Company shall deliver or cause to be delivered to the Purchaser (x)
its Debenture, (y) its Warrant and (z) any other documents required to be
delivered pursuant to Article IV hereof. At the Closing, the Purchaser shall
deliver the cash component of the Purchase Price by wire transfer to a bank
account designated by the Company.

1

--------------------------------------------------------------------------------



               1.3.    Underlying Shares. The Company has authorized and has
reserved and covenants to continue to reserve, free of preemptive rights and
other similar contractual rights of stockholders, a sufficient number of its
authorized but unissued shares of Common Stock to effect the conversion of that
portion of the Debenture and exercise of that portion of the Warrant that are
convertible or exercisable as of the Closing Date. The Company shall authorize
and reserve, and covenants to continue to reserve, free of preemptive rights and
other similar contractual rights of stockholders, a sufficient number of its
authorized but unissued shares of Common Stock to effect the conversion of the
balance of the Debenture and exercise of the balance of the Warrant not more
than 30 days subsequent to the Closing Date. Any shares of Common Stock issuable
upon conversion of the Debenture and exercise of the Warrant (and such shares
when issued) are herein referred to as the “Underlying Shares.” The Debenture,
the Warrant and the Underlying Shares are sometimes collectively referred to
herein as the “Securities.”


ARTICLE II


REPRESENTATIONS AND WARRANTIES

               2.1.     Representations and Warranties of the Company. The
Company hereby represents and warrants to the Purchaser, as of the date hereof
and the Closing Date (except as set forth in the Commission Documents or on the
Schedule of Exceptions attached hereto with each numbered Schedule corresponding
to the section number herein), as follows:

               (a)     Organization, Good Standing and Power. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Florida and has the requisite corporate power to own, lease
and operate its properties and assets and to conduct its business as it is now
being conducted. The Company does not have any Subsidiaries (as defined in
Section 2.1(g)) or own securities of any kind in any other entity except as set
forth on Schedule 2.1(g) hereto. Each Subsidiary of the Company is duly
incorporated, organized or formed, as the case may be, validly existing and in
good standing under the laws of the State of its incorporation, organization or
formation, as the case may be, and has the requisite corporate, partnership,
limited liability company or other power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
The Company and each such Subsidiary is duly qualified as a foreign corporation
to do business and is in good standing in every jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary except for any jurisdiction(s) (alone or in the aggregate) in which
the failure to be so qualified will not have a Material Adverse Effect. For the
purposes of this Agreement, “Material Adverse Effect” means any material adverse
effect on the business, operations, properties, or financial condition of the
Company and its Subsidiaries and/or any condition, circumstance, or situation
that would prohibit or otherwise materially interfere with the ability of the
Company to perform any of its obligations under this Agreement in any material
respect.

2

--------------------------------------------------------------------------------



               (b)     Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Debenture, the Warrant, that certain Security Agreement by
and among the Company and the Purchaser, dated as of even date herewith,
substantially in the form of Exhibit C attached hereto (the “Security
Agreement”), and the Irrevocable Transfer Agent Instructions (as defined in
Section 3.16 hereof) (collectively, the “Transaction Documents”) and to issue
and sell the Securities in accordance with the terms hereof. Each Subsidiary of
the Company has the requisite corporate, partnership, limited liability company
or other power and authority to enter into and perform its obligations under
each Transaction Documents to which it is a party. The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated thereby have been duly and validly
authorized by all necessary corporate action, and, except as set forth on
Schedule 2.1(b), no further consent or authorization of the Company, its Board
of Directors or stockholders is required. The execution, delivery and
performance by each such Subsidiary of the Transaction Documents to which it is
a party and the consummation by it of the transactions contemplated thereby have
been duly and validly authorized by all necessary corporate action, and, except
as set forth on Schedule 2.1(b), no further consent or authorization of the
Company, such Subsidiary, their respective boards of directors, stockholders,
members, managers, or partners, as the case may be, is required. When executed
and delivered by the Company, each of the Transaction Documents shall constitute
a valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application. When executed and delivered by a Subsidiary, each of the
Transaction Documents to which such Subsidiary is a party shall constitute a
valid and binding obligation of such Subsidiary enforceable against such
Subsidiary in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

3

--------------------------------------------------------------------------------



               (c)     Capitalization. The authorized capital stock of the
Company as of the date hereof is set forth on Schedule 2.1(c) hereto. All of the
outstanding shares of the Common Stock and any other outstanding security of the
Company have been duly and validly authorized and validly issued, fully paid and
non-assessable and were issued in accordance with the registration or
qualification provisions of the Securities Act, or pursuant to valid exemptions
therefrom. Except as set forth in this Agreement and as set forth on Schedule
2.1(c) hereto, no shares of Common Stock or any other security of the Company
are entitled to preemptive rights, registration rights, rights of first refusal
or similar rights and there are no outstanding options, warrants, scrip, rights
to subscribe to, call or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company. Furthermore, except as set forth in this Agreement and as set forth on
Schedule 2.1(c) hereto, there are no contracts, commitments, understandings, or
arrangements by which the Company is or may become bound to issue additional
shares of the capital stock of the Company or options, securities or rights
convertible into shares of capital stock of the Company. Except for customary
transfer restrictions contained in agreements entered into by the Company in
order to sell restricted securities or as provided on Schedule 2.1(c) hereto,
the Company is not a party to or bound by any agreement or understanding
granting registration or anti-dilution rights to any person with respect to any
of its equity or debt securities. Except as set forth on Schedule 2.1(c), the
Company is not a party to, and it has no knowledge of, any agreement or
understanding restricting the voting or transfer of any shares of the capital
stock of the Company. Except as disclosed on Schedule 2.1(c) or in the
Commission Documents, (i) there are no outstanding debt securities, or other
form of material debt of the Company or any of its Subsidiaries, (ii) there are
no contracts, commitments, understandings, agreements or arrangements under
which the Company or any of its Subsidiaries is required to register the sale of
any of their securities under the Securities Act, (iii) there are no outstanding
securities of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings, agreements or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (iv) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities, (v) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements, or any similar plan or agreement and (vi)
as of the date of this Agreement, except as disclosed on Schedule 2.1(c), to the
Company’s and each of its Subsidiaries’ knowledge, no Person (as defined below)
or group of related Persons beneficially owns (as determined pursuant to Rule
13d-3 promulgated under the Exchange Act) or has the right to acquire by
agreement with or by obligation binding upon the Company, beneficial ownership
of in excess of 5% of the Common Stock. Any Person with any right to purchase
securities of the Company that would be triggered as a result of the
transactions contemplated hereby or by any of the other Transaction Documents
has waived such rights or the time for the exercise of such rights has passed,
except where failure of the Company to receive such waiver would not have a
Material Adverse Effect. Except as set forth on Schedule 2.1(c), there are no
options, warrants or other outstanding securities of the Company (including,
without limitation, any equity securities issued pursuant to any Company stock
option or incentive plan) the vesting of which will be accelerated by the
transactions contemplated hereby or by any of the other Transaction Documents.
Except as set forth in Schedule 2.1(c), none of the transactions contemplated by
this Agreement or by any of the other Transaction Documents shall cause,
directly or indirectly, the acceleration of vesting of any options issued
pursuant the Company’s stock option plans.

               (d)     Issuance of Securities. The Debenture and the Warrant to
be issued at the Closing have been duly authorized by all necessary corporate
action and, when paid for or issued in accordance with the terms hereof, the
Debenture shall be validly issued and outstanding, free and clear of all liens,
encumbrances and rights of refusal of any kind. When the Underlying Shares are
issued and paid for in accordance with the terms of this Agreement and as set
forth in the Debenture and Warrant, such shares will be duly authorized by all
necessary corporate action and validly issued and outstanding, fully paid and
non-assessable, free and clear of all liens, encumbrances and rights of refusal
of any kind and the holders shall be entitled to all rights accorded to a holder
of Common Stock.

4

--------------------------------------------------------------------------------



               (e)     No Conflicts. The execution, delivery and performance of
the Transaction Documents by the Company, the performance by the Company of its
obligations under the Debentures and the consummation by the Company of the
transactions contemplated hereby and thereby, (including the issuance of the
Securities as contemplated hereby) do not and will not (i) violate or conflict
with any provision of the Company’s Articles of Incorporation (the “Articles”)
or By-laws (the “Bylaws”), each as amended to date, or any Subsidiary’s
comparable charter documents, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, Debenture,
bond, license, lease agreement, instrument or obligation to which the Company or
any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries’ respective properties or assets are bound, or (iii) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to the Company or any of its Subsidiaries or by which
any property or asset of the Company or any of its Subsidiaries are bound or
affected, except, with respect to clauses (ii) and (iii) above for such
conflicts, defaults, terminations, amendments, acceleration, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect (excluding with respect to federal and state securities laws)).
Neither the Company nor any of its Subsidiaries is required under federal,
state, foreign or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under the Transaction Documents or issue and sell the Securities in
accordance with the terms hereof (other than any filings, consents and approvals
which may be required to be made by the Company under applicable state and
federal securities laws, rules or regulations).

               (f)     Commission Documents; Financial Statements. The Common
Stock of the Company is registered pursuant to Section 12(g) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission pursuant to the reporting
requirements of the Exchange Act (all of the foregoing including filings
incorporated by reference therein being referred to herein as the “Commission
Documents”). At the times of their respective filings, the Form 10-QSB for the
fiscal quarters ended March 31, 2007, June 30, 2007, and September 30, 2007
(collectively, the “Form 10-QSB”) and the Form 10-KSB for the fiscal year ended
December 31, 2006 (the “Form 10-KSB”) complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder, and the Form 10-QSB and Form 10-KSB did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the
Commission Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission. Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company and its Subsidiaries as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

5

--------------------------------------------------------------------------------



               (g)     Subsidiaries. Schedule 2.1(g) hereto sets forth each
Subsidiary of the Company, showing the jurisdiction of its incorporation or
organization and showing the percentage of each person’s ownership of the
outstanding stock or other interests of such Subsidiary. For the purposes of
this Agreement, “Subsidiary” shall mean any corporation or other entity of which
at least a majority of the securities or other ownership interest having
ordinary voting power (absolutely or contingently) for the election of directors
or other persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries. All of the
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued, and are fully paid and non-assessable. Except as set forth
on Schedule 2.1(g) hereto, there are no outstanding preemptive, conversion or
other rights, options, warrants or agreements granted or issued by or binding
upon any Subsidiary for the purchase or acquisition of any shares of capital
stock of any Subsidiary or any other securities convertible into, exchangeable
for or evidencing the rights to subscribe for any shares of such capital stock.
Neither the Company nor any Subsidiary is subject to any obligation (contingent
or otherwise) to repurchase or otherwise acquire or retire any shares of the
capital stock of any Subsidiary or any convertible securities, rights, warrants
or options of the type described in the preceding sentence except as set forth
on Schedule 2.1(g) hereto. Neither the Company nor any Subsidiary is party to,
nor has any knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of any Subsidiary.

               (h)     No Material Adverse Change. Since December 31, 2006, the
Company has not experienced or suffered any Material Adverse Effect, except as
disclosed on Schedule 2.1(h) hereto or as disclosed in its Commission Documents.

               (i)     No Undisclosed Liabilities. Except as disclosed on
Schedule 2.1(i) hereto, neither the Company nor any of its Subsidiaries has
incurred any liabilities, obligations, claims or losses (whether liquidated or
unliquidated, secured or unsecured, absolute, accrued, contingent or otherwise)
other than those incurred in the ordinary course of the Company’s or its
Subsidiaries respective businesses or which, individually or in the aggregate,
are not reasonably likely to have a Material Adverse Effect.

               (j)     No Undisclosed Events or Circumstances. Since December
31, 2006, except as disclosed on Schedule 2.1(j) hereto, no event or
circumstance has occurred or exists with respect to the Company or its
Subsidiaries or their respective businesses, properties, prospects, operations
or financial condition, which, under applicable law, rule or regulation,
requires public disclosure or announcement by the Company but which has not been
so publicly announced or disclosed.

               (k)     Indebtedness. Schedule 2.1(k) hereto sets forth as of the
date hereof all outstanding secured and unsecured Indebtedness of the Company or
any Subsidiary, or Indebtedness for which the Company or any Subsidiary has
commitments. For the purposes of this Agreement, “Indebtedness” shall mean (a)
any liabilities for borrowed money or amounts owed in excess of $100,000 (other
than trade accounts payable incurred in the ordinary course of business), (b)
all guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the Debentures thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments in excess of $100,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.

6

--------------------------------------------------------------------------------



               (l)     Title to Assets. Each of the Company and the Subsidiaries
has good and valid title to all of its real and personal property reflected in
the Commission Documents, free and clear of any mortgages, pledges, charges,
liens, security interests or other encumbrances, except for those indicated on
Schedule 2.1(l) hereto or such that, individually or in the aggregate, do not
cause a Material Adverse Effect. Any leases of the Company and each of its
Subsidiaries are valid and subsisting and, to the Company’s knowledge, in full
force and effect.

               (m)     Actions Pending. There is no action, suit, claim,
investigation, arbitration, alternate dispute resolution proceeding or other
proceeding pending or, to the knowledge of the Company, threatened against the
Company or any Subsidiary which questions the validity of this Agreement or any
of the other Transaction Documents or any of the transactions contemplated
hereby or thereby or any action taken or to be taken pursuant hereto or thereto.
Except as set forth in the Commission Documents or on Schedule 2.1(m) hereto,
there is no action, suit, claim, investigation, arbitration, alternate dispute
resolution proceeding or other proceeding pending or, to the knowledge of the
Company, threatened against or involving the Company, any Subsidiary or any of
their respective properties or assets, which individually or in the aggregate,
would reasonably be expected, if adversely determined, to have a Material
Adverse Effect. There are no outstanding orders, judgments, injunctions, awards
or decrees of any court, arbitrator or governmental or regulatory body against
the Company or any Subsidiary or any officers or directors of the Company or
Subsidiary in their capacities as such, which individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

               (n)     Compliance with Law. The business of the Company and the
Subsidiaries has been and is presently being conducted in accordance with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances, except as set forth in the Commission Documents or on Schedule
2.1(n) hereto or such that, individually or in the aggregate, the noncompliance
therewith could not reasonably be expected to have a Material Adverse Effect.
The Company and each of its Subsidiaries have all franchises, permits, licenses,
consents and other governmental or regulatory authorizations and approvals
necessary for the conduct of its business as now being conducted by it unless
the failure to possess such franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

7

--------------------------------------------------------------------------------



               (o)     Taxes. The Company and each of the Subsidiaries has
accurately prepared and filed all federal, state and other tax returns required
by law to be filed by it, has paid or made provisions for the payment of all
taxes shown to be due and all additional assessments, and adequate provisions
have been and are reflected in the financial statements of the Company and the
Subsidiaries for all current taxes and other charges to which the Company or any
Subsidiary is subject and which are not currently due and payable. Except as
disclosed on Schedule 2.1(o) hereto or in the Commission Documents, none of the
federal income tax returns of the Company or any Subsidiary have been audited by
the Internal Revenue Service. The Company has no knowledge of any additional
assessments, adjustments or contingent tax liability (whether federal or state)
of any nature whatsoever, whether pending or threatened against the Company or
any Subsidiary for any period, nor of any basis for any such assessment,
adjustment or contingency.

               (p)     Certain Fees. Except as set forth on Schedule 2.1(p)
hereto, the Company has not employed any broker or finder or incurred any
liability for any brokerage or investment banking fees, commissions, finders’
structuring fees, financial advisory fees or other similar fees in connection
with the Transaction Documents.

               (q)     Operation of Business. Except as set forth on Schedule
2.1(q) hereto, the Company and each of the Subsidiaries owns or possesses the
rights to all patents, trademarks, domain names (whether or not registered) and
any patentable improvements or copyrightable derivative works thereof, websites
and intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations which are necessary for the conduct of
its business as now conducted without any conflict with the rights of others.

               (r)     Environmental Compliance. Except as set forth on Schedule
2.1(r) hereto or in the Commission Documents, the Company and each of its
Subsidiaries have obtained all material approvals, authorization, certificates,
consents, licenses, orders and permits or other similar authorizations of all
governmental authorities, or from any other person, that are required under any
Environmental Laws. “Environmental Laws” shall mean all applicable laws relating
to the protection of the environment including, without limitation, all
requirements pertaining to reporting, licensing, permitting, controlling,
investigating or remediating emissions, discharges, releases or threatened
releases of hazardous substances, chemical substances, pollutants, contaminants
or toxic substances, materials or wastes, whether solid, liquid or gaseous in
nature, into the air, surface water, groundwater or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature. To the Company’s knowledge, the Company has all necessary
governmental approvals required under all Environmental Laws as necessary for
the Company’s business or the business of any of its subsidiaries. Except for
such instances as would not individually or in the aggregate have a Material
Adverse Effect and to the knowledge of the Company, there are no past or present
events, conditions, circumstances, incidents, actions or omissions relating to
or in any way affecting the Company or its Subsidiaries that violate or may
violate any Environmental Law after the Closing Date or that may give rise to
any environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.

8

--------------------------------------------------------------------------------



               (s)     Books and Records; Internal Accounting Controls. The
records and documents of the Company and its Subsidiaries accurately reflect in
all material respects the information relating to the business of the Company
and the Subsidiaries, the location of their assets, and the nature of all
transactions giving rise to the obligations or accounts receivable of the
Company or any Subsidiary. Except as set forth on Schedule 2.1(s) hereto, the
Company and each of its Subsidiaries maintain a system of internal accounting
controls sufficient, in the judgment of the Company’s board of directors, to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate actions are taken with respect to any differences.

               (t)     Transactions with Affiliates. Except as set forth on
Schedule 2.1(t) hereto and in the Commission Documents, there are no loans,
leases, agreements, contracts, royalty agreements, management contracts or
arrangements or other continuing transactions between (a) the Company, any
Subsidiary or any of their respective customers or suppliers on the one hand,
and (b) on the other hand, any officer, employee, consultant or director of the
Company, or any of its Subsidiaries, or any person owning at least 5% of the
outstanding capital stock of the Company or any Subsidiary or any member of the
immediate family of such officer, employee, consultant, director or stockholder
or any corporation or other entity controlled by such officer, employee,
consultant, director or stockholder, or a member of the immediate family of such
officer, employee, consultant, director or stockholder which, in each case, is
required to be disclosed in the Commission Documents or in the Company’s most
recently filed definitive proxy statement on Schedule 14C, that is not so
disclosed in the Commission Documents or in such proxy statement.

               (u)     Employees. Neither the Company nor any Subsidiary has any
collective bargaining arrangements or agreements covering any of its employees,
except as set forth on Schedule 2.1(u) hereto. Except as set forth on Schedule
2.1(u) hereto, neither the Company nor any Subsidiary has any employment
contract, agreement regarding proprietary information, non-competition
agreement, non-solicitation agreement, confidentiality agreement, or any other
similar contract or restrictive covenant, relating to the right of any officer,
employee or consultant to be employed or engaged by the Company or such
Subsidiary required to be disclosed in the Commission Documents that is not so
disclosed. No officer, consultant or key employee of the Company or any
Subsidiary whose termination, either individually or in the aggregate, would be
reasonably likely to have a Material Adverse Effect, has terminated or, to the
knowledge of the Company, has any present intention of terminating his or her
employment or engagement with the Company or any Subsidiary.

               (v)     Absence of Certain Developments. Except as set forth in
the Commission Documents or provided on Schedule 2.1(v) hereto, since December
31, 2006, neither the Company nor any Subsidiary has:

          (i)     issued any stock, bonds or other corporate securities or any
right, options or Warrant with respect thereto;


9

--------------------------------------------------------------------------------



          (ii)      borrowed any amount in excess of $100,000 or incurred or
become subject to any other liabilities in excess of $100,000 (absolute or
contingent) except current liabilities incurred in the ordinary course of
business which are comparable in nature and amount to the current liabilities
incurred in the ordinary course of business during the comparable portion of its
prior fiscal year, as adjusted to reflect the current nature and volume of the
business of the Company and its Subsidiaries;


          (iii)     discharged or satisfied any lien or encumbrance in excess of
$100,000 or paid any obligation or liability (absolute or contingent) in excess
of $100,000, other than current liabilities paid in the ordinary course of
business;


          (iv)      declared or made any payment or distribution of cash or
other property to stockholders with respect to its stock, or purchased or
redeemed, or made any agreements so to purchase or redeem, any shares of its
capital stock, in each case in excess of $50,000 individually or $100,000 in the
aggregate;


          (v)       sold, assigned or transferred any other tangible assets, or
canceled any debts or claims, in each case in excess of $100,000, except in the
ordinary course of business;


          (vi)      sold, assigned or transferred any patent rights, trademarks,
trade names, copyrights, trade secrets or other intangible assets or
intellectual property rights in excess of $100,000, or disclosed any proprietary
confidential information to any person except to customers in the ordinary
course of business or to the Purchaser or their representatives;


          (vii)     suffered any material losses or waived any rights of
material value, whether or not in the ordinary course of business, or suffered
the loss of any material amount of prospective business;


          (viii)    made any changes in employee compensation except in the
ordinary course of business and consistent with past practices;


          (ix)      made capital expenditures or commitments therefor that
aggregate in excess of $100,000;


          (x)       entered into any material transaction, whether or not in the
ordinary course of business which has not been disclosed in the Commission
Documents;


          (xi)      made charitable contributions or pledges in excess of
$10,000;


          (xii)     suffered any material damage, destruction or casualty loss,
whether or not covered by insurance;


          (xiii)    experienced any material problems with labor or management
in connection with the terms and conditions of their employment; or


10

--------------------------------------------------------------------------------



          (xiv)     entered into an agreement, written or otherwise, to take any
of the foregoing actions.


               (w)     Sarbanes-Oxley Act. The Company is in compliance with the
applicable provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”), and the rules and regulations promulgated thereunder, that are effective
and presently applicable to the Company, and intends to comply with (and at such
time required by) other applicable provisions of the Sarbanes-Oxley Act, and the
rules and regulations promulgated thereunder, upon the effectiveness and
applicability of such provisions with respect to the Company.

               (x)     Disclosure. Except for the transactions contemplated by
this Agreement, the Company confirms that neither it nor any other person acting
on its behalf has provided any of the Purchaser or their agents or counsel with
any information that constitutes or might constitute material, nonpublic
information. To the Company’s knowledge, neither the representations and
warranties contained in Section 2.1 of this Agreement or the Schedules hereto
nor any other documents, certificates or instruments furnished to the Purchaser
by or on behalf of the Company or any Subsidiary in connection with the
transactions contemplated by this Agreement contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made herein or therein, in the light of the circumstances under which
they were made herein or therein, not misleading.

               2.2.     Representations and Warranties of the Purchaser. The
Purchaser hereby represents and warrants to the Company as follows as of the
date hereof and as of the Closing Date:

               (a)     Organization and Standing of the Purchaser. The Purchaser
is a trust duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization.

               (b)     Authorization and Power. The Purchaser has the requisite
power and authority to enter into and perform its obligations under the
Transaction Documents and to purchase the Securities being sold to it hereunder.
The execution, delivery and performance of the Transaction Documents by the
Purchaser and the consummation by it of the transactions contemplated hereby
have been duly authorized by all necessary trust action, and no further consent
or authorization of the Purchaser or its trustees, board of directors,
stockholders, or partners, as the case may be, is required. When executed and
delivered by the Purchaser, the other Transaction Documents shall constitute
valid and binding obligations of the Purchaser enforceable against the Purchaser
in accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

               (c)     No Conflict. The execution, delivery and performance of
the Transaction Documents by the Purchaser and the consummation by the Purchaser
of the transactions contemplated thereby and hereby do not and will not (i)
violate any provision of the Purchaser’s charter or organizational documents,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, Debenture, bond, license, lease
agreement, instrument or obligation to which the Purchaser is a party or by
which the Purchaser’s properties or assets are bound, or (iii) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to the Purchaser or by which any property or asset of
the Purchaser is bound or affected, except, in all cases, other than violations
pursuant to clauses (i) or (iii) (with respect to federal and state securities
laws) above, except, for such conflicts, defaults, terminations, amendments,
acceleration, cancellations and violations as would not, individually or in the
aggregate, materially and adversely affect the Purchaser’s ability to perform
its obligations under the Transaction Documents.

11

--------------------------------------------------------------------------------



               (d)     Acquisition for Investment. The Purchaser is purchasing
the Securities solely for its own account and not with a view to, or for sale in
connection with, public sale or distribution thereof. The Purchaser does not
have a present intention to sell any of the Securities, nor a present
arrangement (whether or not legally binding) or intention to effect any
distribution of any of the Securities to or through any person or entity;
provided, however, that by making the representations herein, the Purchaser does
not agree to hold the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
Federal and state securities laws applicable to such disposition. The Purchaser
acknowledges that it (i) has such knowledge and experience in financial and
business matters such that the Purchaser is capable of evaluating the merits and
risks of the Purchaser’s investment in the Company, (ii) is able to bear the
financial risks associated with an investment in the Securities and (iii) has
been given full access to such records of the Company and the Subsidiaries and
to the officers of the Company and the Subsidiaries as it has deemed necessary
or appropriate to conduct its due diligence investigation.

               (e)     Rule 144. The Purchaser understands that the Securities
must be held indefinitely unless such Securities are registered under the
Securities Act or an exemption from registration is available. The Purchaser
acknowledges that it is familiar with Rule 144 of the rules and regulations of
the Commission, as amended, promulgated pursuant to the Securities Act (“Rule
144”), and that the Purchaser has been advised that Rule 144 permits resales
only under certain circumstances. The Purchaser understands that to the extent
that Rule 144 is not available, it will be unable to sell any Securities without
either registration under the Securities Act or the existence of another
exemption from such registration requirement.

               (f)     General. The Purchaser understands that the Securities
are being offered and sold in reliance on a transactional exemption from the
registration requirements of federal and state securities laws and the Company
is relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Purchaser set forth herein
in order to determine the applicability of such exemptions and the suitability
of the Purchaser to acquire the Securities. The Purchaser understands that no
United States federal or state agency or any government or governmental agency
has passed upon or made any recommendation or endorsement of the Securities.

               (g)     No General Solicitation. The Purchaser acknowledges that
the Securities were not offered to the Purchaser by means of any form of general
or public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, Internet
website or similar media, or broadcast over television or radio, or transmitted
by electronic mail over the Internet, (ii) any seminar or meeting to which the
Purchaser was invited by any of the foregoing means of communications. The
Purchaser, in making the decision to purchase the Securities, has relied upon
independent investigation made by it and has not relied on any information or
representations made by third parties.

12

--------------------------------------------------------------------------------



               (h)     Accredited Investor. The Purchaser is an “accredited
investor” (as defined in Rule 501 of Regulation D), and it has such experience
in business and financial matters that it is capable of evaluating the merits
and risks of an investment in the Securities. The Purchaser is not required to
be registered as a broker-dealer under Section 15 of the Exchange Act and the
Purchaser is not a broker-dealer. The Purchaser acknowledges that an investment
in the Securities is speculative and involves a high degree of risk.

               (i)     Certain Fees. The Purchaser has not employed any broker
or finder or incurred any liability for any brokerage or investment banking
fees, commissions, finders’ structuring fees, financial advisory fees or other
similar fees in connection with the Transaction Documents.

               (j)     Independent Investment. Except as may be disclosed in any
filings made by the Purchaser with the Commission, the Purchaser has not agreed
to act with any other person or entity for the purpose of acquiring, holding,
voting or disposing of the Securities purchased hereunder for purposes of
Section 13(d) under the Exchange Act.


ARTICLE III


COVENANTS

        The Company covenants with the Purchaser as follows, which covenants are
for the benefit of the Purchaser and its permitted assignees.

               3.1.     Securities Compliance. The Company shall notify the
Commission in accordance with its rules and regulations, of the transactions
contemplated by any of the Transaction Documents and shall take all other
necessary action and proceedings as may be required and permitted by applicable
law, rule and regulation, for the legal and valid issuance of the Securities to
the Purchaser, or its subsequent holders.

               3.2.     Registration and Listing. The Company shall cause its
Common Stock to continue to be registered under Sections 12(g) of the Exchange
Act, to comply in all respects with its reporting and filing obligations under
the Exchange Act, to comply with all requirements related to any registration
statement filed pursuant to this Agreement, and to not take any action or file
any document (whether or not permitted by the Securities Act or the rules
promulgated thereunder) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under the Exchange Act
or Securities Act, except as permitted herein. The Company will take all action
necessary to continue the listing or trading of its Common Stock on the Nasdaq
Capital Market or other exchange or market on which the Common Stock is trading.
Subject to the terms of the Transaction Documents, the Company further covenants
that it will take such further action as the Purchaser may reasonably request,
all to the extent required from time to time to enable the Purchaser to sell the
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144 promulgated under the Securities Act.
Upon the request of the Purchaser, the Company shall deliver to the Purchaser a
written certification of a duly authorized officer as to whether it has complied
with the issuer requirements of Rule 144.

13

--------------------------------------------------------------------------------



               3.3.     Inspection Rights. Provided the same would not be in
violation of Regulation FD, the Company shall permit, during normal business
hours and upon reasonable request and reasonable advance notice, the Purchaser
or any employees, agents or representatives thereof, so long as the Purchaser
shall hold the Debentures or shall beneficially own any Underlying Shares, for
purposes reasonably related to the Purchaser’s interests as a stockholder, to
examine the publicly available, non-confidential records and books of account
of, and visit and inspect the properties, assets, operations and business of the
Company and any Subsidiary, and to discuss the publicly available,
non-confidential affairs, finances and accounts of the Company and any
Subsidiary with any of its officers, consultants, directors and key employees.

               3.4.     Compliance with Laws. The Company shall comply, and
cause each Subsidiary to comply, with all applicable laws, rules, regulations
and orders, noncompliance with which would be reasonably likely to have a
Material Adverse Effect.

               3.5.     Keeping of Records and Books of Account. The Company
shall keep and cause each Subsidiary to keep adequate records and books of
account, in which complete entries will be made in accordance with GAAP
consistently applied, reflecting all financial transactions of the Company and
its Subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.

               3.6.     Reporting Requirements. If the Commission ceases making
the Company’s periodic reports available via the Internet without charge, then
the Company shall furnish the following to the Purchaser so long as the
Purchaser shall beneficially own Securities:

               (a)     Quarterly Reports filed with the Commission on Form
10-QSB as soon as practical after the document is filed with the Commission, and
in any event within five (5) days after the document is filed with the
Commission;

               (b)     Annual Reports filed with the Commission on Form 10-KSB
as soon as practical after the document is filed with the Commission, and in any
event within five (5) days after the document is filed with the Commission; and

               (c)     Copies of all notices, information and proxy statements
in connection with any meetings that are, in each case, provided to holders of
shares of Common Stock, contemporaneously with the delivery of such notices or
information to such holders of Common Stock.

               3.7.     Other Agreements. The Company shall not enter into any
agreement in which the terms of such agreement would restrict or impair the
right or ability to perform of the Company or any Subsidiary under any
Transaction Document.

14

--------------------------------------------------------------------------------



               3.8.     Use of Proceeds. The net proceeds from the sale of the
Securities hereunder shall be used by the Company for working capital and
general corporate purposes, including growth initiatives.

               3.9.     Reporting Status. So long as the Purchaser beneficially
owns any of the Securities, the Company shall timely file all reports required
to be filed with the Commission pursuant to the Exchange Act, and the Company
shall not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would permit such termination.

               3.10.     Disclosure of Transaction. The Company shall issue a
press release describing the material terms of the transactions contemplated
hereby (the “Press Release”) on the first Trading Day following the Closing
Date. The Company shall also file with the Commission a Current Report on Form
8-K (the “Form 8-K”) describing the material terms of the transactions
contemplated hereby (and attaching as exhibits thereto this Agreement, the form
of Debenture, the Security Agreement, the form of Warrant and the Press Release)
as soon as practicable following the Closing Date but in no event more than four
(4) Trading Days following the Closing Date, which Press Release and Form 8-K
shall be subject to prior review and reasonable comment by the Purchaser.
“Trading Day” means any day during which the principal exchange on which the
Common Stock is traded shall be open for trading.

               3.11.     Amendments. The Company shall not amend or waive any
provision of the Articles or By-laws of the Company in any way that would
adversely affect exercise rights, voting rights, conversion rights, prepayment
rights or redemption rights of the holder of the Debentures.

               3.12.     Distributions. So long as the Debenture remains
outstanding, the Company agrees that it shall not (i) declare or pay any
dividends or make any distributions to any holder(s) of Common Stock or (ii)
purchase or otherwise acquire for value, directly or indirectly, any Common
Stock or other equity security of the Company.

               3.13.     Reservation of Shares. Subject to Section 1.3 hereof,
so long as the Debenture or Warrant remain outstanding, the Company shall take
all action necessary to at all times have authorized and reserved for the
purpose of issuance of a sufficient number of shares of Common Stock needed to
provide for the issuance of the Underlying Shares.

               3.14.     Transfer Agent Instructions. The Company shall issue
irrevocable instructions to its transfer agent, and any subsequent transfer
agent, to issue certificates, registered in the name of the Purchaser, for the
Underlying Shares in such amounts as specified from time to time by the
Purchaser to the Company upon conversion of the Debenture or exercise of the
Warrant in the form of Exhibit D attached hereto (the “Irrevocable Transfer
Agent Instructions”). Prior to registration of the Underlying Shares under the
Securities Act, all such certificates shall bear the restrictive legend
specified in Section 5.1 of this Agreement. The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 3.14 will be given by the Company to its transfer agent and that
the Underlying Shares shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement. If the
Purchaser provides the Company with an opinion of counsel, in a generally
acceptable form, to the effect that a public sale, assignment or transfer of the
Underlying Shares may be made without registration under the Securities Act or
the Purchaser provides the Company with reasonable assurances that the
Underlying Shares can be sold pursuant to Rule 144 without any restriction as to
the number of securities acquired as of a particular date that can then be
immediately sold, the Company shall permit the transfer, and, in the case of the
Underlying Shares, promptly instruct its transfer agent to issue one or more
certificates in such name and in such denominations as specified by the
Purchaser and without any restrictive legend.

15

--------------------------------------------------------------------------------



               3.15.     Disposition of Assets. So long as the Debenture remains
outstanding, neither the Company nor any Subsidiary shall sell, transfer or
otherwise dispose of any of its properties, assets and rights including, without
limitation, its software and intellectual property, to any person except (i) for
sales of obsolete assets or assets not material to the operation of its business
and sales to customers in the ordinary course of business or (ii) with the prior
written consent of the Purchaser.

               3.16.     Form S-3 Eligibility. The Company currently meets the
“registrant eligibility” and transaction requirements set forth in the general
instructions to Form S-3 applicable to “resale” registrations on Form S-3 and
the Company shall file all reports required to be filed by the Company with the
Commission in a timely manner.

               3.17.     Board Representation. Subject to any listing
requirements of the Nasdaq Capital Market, following the Closing, the Purchaser
shall have the right to appoint a representative to the Company’s Board of
Directors (who shall be reasonably acceptable to the Company). The director
appointed by the Purchaser shall remain on the Board so long as the Purchaser
owns a majority of the original principal amount of the Debenture.

               3.18.     Right of First Refusal. (a) For the twelve (12) month
period following the Closing, the Purchaser will have the right of first refusal
(the “Purchase Right”) to purchase, on the same terms as other investors, up to
one hundred percent (100%) of any debt securities, equity securities, securities
convertible into equity securities, or options or warrants therefor (“Purchase
Securities”) that the Company proposes to offer, other than the securities
excluded by paragraph (e) below.

               (b)     If the Company proposes to issue any Purchase Securities,
it shall give the Purchaser written notice of its intention, describing the
Purchase Securities, the price and the terms and conditions upon which the
Company proposes to issue the same, together with a signed and accepted term
sheet. The Purchaser shall have ten (10) Trading Days from the giving of such
notice to elect to purchase all or part of the Purchase Securities for the price
and upon the terms and conditions specified in the notice by giving written
notice to the Company and stating therein the quantity of such Purchase
Securities to be purchased.

               (c)     The Purchaser shall then effect the purchase of the
Purchase Securities at the closing of the issuance of Purchase Securities
described in the notice delivered by the Company pursuant to paragraph (b)
above. On the date of such closing, the Company shall deliver to the Purchaser
the certificates representing the Purchase Securities to be purchased by the
Purchaser, each certificate to be properly endorsed for transfer, and at such
time, the Purchaser shall pay the purchase price for the Purchase Securities.

16

--------------------------------------------------------------------------------



               (d)     If the Purchaser fail to exercise in full its Purchase
Right, the Company shall have ninety (90) days thereafter to sell the Purchase
Securities in respect of which the Purchaser’s rights were not exercised, at a
price and upon general terms and conditions no more favorable to the purchaser
thereof than specified in the Company’s notice to the Purchaser pursuant to
paragraph (b) above. If the Company has not sold such Purchase Securities within
such ninety (90) days, the Company shall not thereafter issue or sell any
Purchase Securities, without first again complying with this Section 3.18.

               (e)     The Purchase Right established by this Section 3.18 shall
have no application to any of the following issuances of Purchase Securities
(collectively, the “Excluded Securities”):

          (i)      shares of Common Stock issued or issuable to employees,
directors or consultants pursuant to equity holder plans maintained by the
Company and registered with the Commission on Form S-8;


          (ii)     shares of Common Stock issued or issuable upon the exercise
or conversion of currently outstanding options, warrants or convertible
securities;


          (iii)    shares of Common Stock issued or issuable on the conversion
of the Debenture or exercise of the Warrant or in connection with the Concurrent
Debt Exchange Transaction (as defined in Section 4.1(f)); or


          (iv)    shares of Common Stock issued or issuable solely as
consideration for bank financings, equipment leases, investor relations/public
relations services, business acquisitions, mergers, strategic partnerships, or
public offerings.



ARTICLE IV


CONDITIONS

               4.1.    Conditions Precedent to the Obligation of the Company to
Close and to Sell the Securities. The obligation hereunder of the Company to
close and issue and sell the Securities to the Purchaser at the Closing is
subject to the satisfaction or waiver, at or before the Closing of the
conditions set forth below. These conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion.

               (a)    Accuracy of the Purchaser’s Representations and
Warranties. The representations and warranties of the Purchaser shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of such date.

17

--------------------------------------------------------------------------------



               (b)    Performance by the Purchaser. The Purchaser shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Purchaser at or prior to the Closing Date.

               (c)    No Injunction. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction which prohibits the consummation of any of the transactions
contemplated by this Agreement.

               (d)    Delivery of Purchase Price. The Purchase Price for the
Securities shall have been delivered to the Company on the Closing Date.

               (e)    Delivery of Transaction Documents. The Transaction
Documents shall have been duly executed and delivered by the Purchaser to the
Company.

               (f)    Completion of Concurrent Debt Exchange Transaction. The
purchase of all of the Company’s 8.5% Senior Secured Convertible Notes by the
Purchaser (the “Concurrent Debt Exchange Transaction”) shall have occurred or
shall occur simultaneously with the Closing.

               4.2.    Conditions Precedent to the Obligation of the Purchaser
to Close and to Purchase the Securities. The obligation hereunder of the
Purchaser to purchase the Securities and consummate the transactions
contemplated by this Agreement is subject to the satisfaction or waiver, at or
before the Closing, of each of the conditions set forth below. These conditions
are for the Purchaser’s sole benefit and may be waived by the Purchaser at any
time in its sole discretion.

               (a)    Accuracy of the Company’s Representations and Warranties.
Each of the representations and warranties of the Company in this Agreement and
the other Transaction Documents shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date when made and as of the Closing Date as though made at
that time, except for representations and warranties that are expressly made as
of a particular date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such date.

               (b)    Performance by the Company. The Company shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date.

               (c)    No Suspension, Etc. Trading in the Common Stock shall not
have been suspended by the Commission or the Nasdaq Capital Market (except for
any suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Closing), and, at any time prior to
the Closing Date, trading in securities generally as reported by Bloomberg
Financial Markets (“Bloomberg”) shall not have been suspended or limited, or
minimum prices shall not have been established on securities whose trades are
reported by Bloomberg, or on the New York Stock Exchange, nor shall a banking
moratorium have been declared either by the United States or New York State
authorities, nor shall there have occurred any material outbreak or escalation
of hostilities or other national or international calamity or crisis of such
magnitude in its effect on, or any material adverse change in any financial
market which, in each case, in the judgment of the Purchaser, makes it
impracticable or inadvisable to purchase the Securities.

18

--------------------------------------------------------------------------------



               (d)    No Injunction. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction which prohibits the consummation of any of the transactions
contemplated by this Agreement.

               (e)    No Proceedings or Litigation. No action, suit or
proceeding before any arbitrator or any governmental authority shall have been
commenced, and no investigation by any governmental authority, to the Company’s
knowledge, shall have been threatened, against the Company or any Subsidiary, or
any of the officers, directors or affiliates of the Company or any Subsidiary
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

               (f)    Opinion of Counsel. The Purchaser shall have received an
opinion of counsel to the Company, dated the date of the Closing, substantially
in the form of Exhibit E hereto, with such exceptions and limitations as shall
be reasonably acceptable to counsel to the Purchaser.

               (g)    Debenture and Warrant. At or prior to the Closing Date,
the Company shall have delivered to the Purchaser the Debenture (in such
denominations as the Purchaser may request) and the Warrant (in such
denominations as the Purchaser may request).

               (h)    Officer’s Certificate. On the Closing Date, the Company
shall have delivered to the Purchaser a certificate signed by an executive
officer on behalf of the Company, dated as of the Closing Date, confirming the
accuracy of the Company’s representations, warranties and covenants as of the
Closing Date (except those representations and warranties made as of a specific
date) and confirming the compliance by the Company with the conditions precedent
set forth in paragraphs (b) to (e) and (i) of this Section 4.2 as of the Closing
Date (provided that, with respect to the matters in paragraphs (d) and (e) of
this Section 4.2, such confirmation shall be based on the knowledge of the
executive officer after due inquiry).

               (i)    Transfer Agent Instructions. The Irrevocable Transfer
Agent Instructions, in the form of Exhibit F attached hereto, shall have been
delivered to the Company’s transfer agent.

               (j)    Security Agreement. At the Closing, the Company shall have
executed and delivered the Security Agreement to the Purchaser.

               (k)    UCC Financing Statements. All UCC financing statements in
form and substance satisfactory to the Purchaser shall have been filed at the
appropriate offices.

19

--------------------------------------------------------------------------------




ARTICLE V


CERTIFICATE LEGEND

               5.1.    Legend. Each certificate representing the Securities
shall be stamped or otherwise imprinted with a legend substantially in the
following form (in addition to any legend required by applicable state
securities or “blue sky” laws):

  THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS
OR ELECTRO ENERGY, INC. SHALL HAVE RECEIVED AN OPINION OF COUNSEL THAT
REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.  


               The Company agrees to issue or reissue certificates representing
any of the Underlying Shares, without the legend set forth above if at such
time, prior to making any transfer of any such Underlying Shares, such holder
thereof shall give written notice to the Company describing the manner and terms
of such transfer and removal as the Company may reasonably request. Such
proposed transfer and removal will not be effected until: (a) either (i) the
Company has received an opinion of counsel reasonably satisfactory to the
Company, to the effect that the registration of the Underlying Shares under the
Securities Act is not required in connection with such proposed transfer, (ii) a
registration statement under the Securities Act covering such proposed
disposition has been filed by the Company with the Commission and has become
effective under the Securities Act, (iii) the Company has received other
evidence reasonably satisfactory to the Company that such registration and
qualification under the Securities Act and state securities laws are not
required (which may include an opinion of counsel provided by the Company), or
(iv) the holder provides the Company with reasonable assurances that such
security can be sold pursuant to Rule 144 under the Securities Act (which may
include an opinion of counsel provided by the Company); and (b) either (i) the
Company has received an opinion of counsel reasonably satisfactory to the
Company, to the effect that registration or qualification under the securities
or “blue sky” laws of any state is not required in connection with such proposed
disposition, (ii) compliance with applicable state securities or “blue sky” laws
has been effected, or (iii) the holder provides the Company with reasonable
assurances that a valid exemption exists with respect thereto (which may include
an opinion of counsel provided by the Company). The Company will respond to any
such notice from a holder within three (3) business days. In the case of any
proposed transfer under this Section 5.1, the Company will use commercially
reasonable efforts to comply with any such applicable state securities or “blue
sky” laws, but shall in no event be required, (x) to qualify to do business in
any state where it is not then qualified, (y) to take any action that would
subject it to tax or to the general service of process in any state where it is
not then subject, or (z) to comply with state securities or “blue sky” laws of
any state for which registration by coordination is unavailable to the Company.
The restrictions on transfer contained in this Section 5.1 shall be in addition
to, and not by way of limitation of, any other restrictions on transfer
contained in any other section of this Agreement. Whenever a certificate
representing the Underlying Shares is required to be issued to the Purchaser
without a legend, in lieu of delivering physical certificates representing the
Underlying Shares, provided the Company’s transfer agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program, the
Company shall use its reasonable best efforts to cause its transfer agent to
electronically transmit the Underlying Shares to the Purchaser by crediting the
account of the Purchaser’s Prime Broker with DTC through its Deposit Withdrawal
Agent Commission (“DWAC”) system (to the extent not inconsistent with any
provisions of this Agreement).

20

--------------------------------------------------------------------------------




ARTICLE VI


INDEMNIFICATION

               6.1.    Company Indemnity. The Company agrees to indemnify and
hold harmless the Purchaser (and its directors, officers, affiliates, agents,
successors and assigns) from and against any and all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred by the Purchaser
as a result of any inaccuracy in or breach of the representations, warranties or
covenants made by the Company herein, and the Purchaser agrees to indemnify and
hold harmless the Company to the same extent as a result of any inaccuracy in or
breach of the representations, warranties or covenants made by the Purchaser
herein.

               6.2.    Indemnification Procedure. Any party entitled to
indemnification under this Article VI (an “indemnified party”) will give written
notice to the indemnifying party of any matter giving rise to a claim for
indemnification; provided, that the failure of any party entitled to
indemnification hereunder to give notice as provided herein shall not relieve
the indemnifying party of its obligations under this Article VI except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any such action, proceeding or claim is brought against an
indemnified party in respect of which indemnification is sought hereunder, the
indemnifying party shall be entitled to participate in and, unless in the
reasonable judgment of the indemnifying party a conflict of interest between it
and the indemnified party exists with respect to such action, proceeding or
claim (in which case the indemnifying party shall be responsible for the
reasonable fees and expenses of one separate counsel for the indemnified
parties), to assume the defense thereof with counsel reasonably satisfactory to
the indemnified party. In the event that the indemnifying party advises an
indemnified party that it will contest such a claim for indemnification
hereunder, or fails, within thirty (30) days of receipt of any indemnification
notice to notify, in writing, such person of its election to defend, settle or
compromise, at its sole cost and expense, any action, proceeding or claim (or
discontinues its defense at any time after it commences such defense), then the
indemnified party may, at its option, defend, settle or otherwise compromise or
pay such action or claim. In any event, unless and until the indemnifying party
elects in writing to assume and does so assume the defense of any such claim,
proceeding or action, the indemnified party’s costs and expenses arising out of
the defense, settlement or compromise of any such action, claim or proceeding
shall be losses subject to indemnification hereunder. The indemnified party
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the indemnified party which relates to such action or claim. The indemnifying
party shall keep the indemnified party fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. If
the indemnifying party elects to defend any such action or claim, then the
indemnified party shall be entitled to participate in such defense with counsel
of its choice at its sole cost and expense. The indemnifying party shall not be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent. Notwithstanding anything in this Article VI to the
contrary, the indemnifying party shall not, without the indemnified party’s
prior written consent, settle or compromise any claim or consent to entry of any
judgment in respect thereof which imposes any future obligation on the
indemnified party or which does not include, as an unconditional term thereof,
the giving by the claimant or the plaintiff to the indemnified party of a
release from all liability in respect of such claim. The indemnification
obligations to defend the indemnified party required by this Article VI shall be
made by periodic payments of the amount thereof during the course of
investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred, so long as the indemnified party shall refund
such moneys if it is ultimately determined by a court of competent jurisdiction
that such party was not entitled to indemnification. The indemnity agreements
contained herein shall be in addition to (a) any cause of action or similar
rights of the indemnified party against the indemnifying party or others, and
(b) any liabilities the indemnifying party may be subject to pursuant to the
law. No indemnifying party will be liable to the indemnified party under this
Agreement to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to the indemnified party’s breach of any of the
representations, warranties or covenants made by such party in this Agreement or
in the other Transaction Documents.

21

--------------------------------------------------------------------------------




ARTICLE VII


MISCELLANEOUS

               7.1.    Short Sales. The Purchaser covenants that neither it nor
any affiliate acting on its behalf or pursuant to any understanding with it will
pledge, hypothecate, loan or execute any “short sales,” as such term is defined
in Rule 200 of Regulation SHO under the Exchange Act, or other hedging
transactions with broker-dealers or other financial institutions that may, in
turn, engage in “short sales” of the Common Stock, during the twelve (12) month
period prior to conversion of the Debenture.

               7.2.    Fees and Expenses. Except as otherwise set forth in this
Agreement and the other Transaction Documents, each party shall pay the fees and
expenses of its advisors, counsel, accountants and other experts, if any, and
all other expenses, incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement; provided
that the Company shall pay all actual, reasonable and necessary attorneys’ fees
and expenses (including disbursements and out-of-pocket expenses) incurred by
the Purchaser in connection with (i) the preparation, negotiation, execution and
delivery of this Agreement and the other Transaction Documents and the
transactions contemplated thereunder, which payment shall be made at the
Closing, and (ii) any amendments, modifications or waivers of this Agreement or
any of the other Transaction Documents. The Company shall also pay all
reasonable fees and expenses incurred by the Purchaser in connection with the
enforcement of this Agreement or any of the other Transaction Documents,
including, without limitation, all reasonable attorneys’ fees and expenses.

22

--------------------------------------------------------------------------------



               7.3.    Specific Performance; Consent to Jurisdiction; Venue.

               (a)     The Company and the Purchaser acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or the other Transaction Documents were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement or the other Transaction
Documents and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.

               (b)     The parties agree that venue for any dispute arising
under this Agreement will lie exclusively in the state or federal courts located
in Delaware, and the parties irrevocably waive any right to raise forum non
conveniens or any other argument that Delaware is not the proper venue. The
parties irrevocably consent to personal jurisdiction in the state and federal
courts of the State of Delaware. The Company and the Purchaser consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 7.3 shall affect
or limit any right to serve process in any other manner permitted by law. The
Company and the Purchaser hereby agree that the prevailing party in any suit,
action or proceeding arising out of or relating to the Securities, this
Agreement or the other Transaction Documents, shall be entitled to reimbursement
for reasonable legal fees from the non-prevailing party. The parties hereby
waive all rights to a trial by jury.

               7.4.    Entire Agreement; Amendment. This Agreement and the
Transaction Documents contain the entire understanding and agreement of the
parties with respect to the matters covered hereby and, except as specifically
set forth herein or in the other Transaction Documents, neither the Company nor
the Purchaser makes any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and the Purchaser. Any amendment or waiver
effected in accordance with this Section 7.4 shall be binding upon the Purchaser
(and its permitted assigns) and the Company.

               7.5.    Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telecopy or facsimile at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the third business
day following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

23

--------------------------------------------------------------------------------



If to the Company: Electro Energy, Inc.
30 Shelter Rock Road
Danbury, Connecticut 06810
Attention: President
Tel. No.: (203) 797-2699
Fax No.: (203) 797-2697


with copies (which copies shall not constitute notice to the Company) to: Lev &
Berlin, P.C.
200 Connecticut Avenue, 5th Floor
Norwalk, Connecticut 06854-1940
Attention: Duane L. Berlin, Esq.
Tel. No.: (203) 838-8500
Fax No.: (203) 854-1652                   -and-   Greenberg Traurig, LLP
MetLife Building
200 Park Avenue, 15th Floor
New York, New York 10166
Attention: Spencer G. Feldman, Esq.
Tel No.: (212) 801-9200
Fax No.: (212) 801-6400


If to the Purchaser: Quercus Trust
2309 Santiago Drive
Newport Beach, California 92660
Attn: Mr. David Gelbaum, Trustee


        Any party hereto may from time to time change its address for notices by
giving written notice of such changed address to the other party hereto pursuant
to the provisions of this Section 7.5.

               7.6.    Waivers. No waiver by either party of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter.

               7.7.    Headings. The article, section and subsection headings in
this Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.

               7.8.    Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties and their successors and assigns.
After the Closing, the assignment by a party to this Agreement of any rights
hereunder shall not affect the obligations of such party under this Agreement.
Subject to Section 5.1 hereof, the Purchaser may assign the Securities and its
rights under this Agreement and the other Transaction Documents and any other
rights hereto and thereto without the consent of the Company.

24

--------------------------------------------------------------------------------



               7.9.    No Third Party Beneficiaries. Except as contemplated by
Article VI hereof, this Agreement is intended for the benefit of the parties
hereto and their respective permitted successors and assigns and is not for the
benefit of, nor may any provision hereof be enforced by, any other person.

               7.10.    Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction. This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.

               7.11.    Survival. The representations and warranties of the
Company and the Purchaser shall survive the execution and delivery hereof and
the Closing hereunder.

               7.12.    Counterparts. This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and shall become effective when counterparts have been signed by
each party and delivered to the other parties hereto, it being understood that
all parties need not sign the same counterpart.

               7.13.    Publicity. The Company agrees that it will not disclose,
and will not include in any public announcement, the name of the Purchaser
without the consent of the Purchaser, which consent shall not be unreasonably
withheld or delayed, or unless and until such disclosure is required by law,
rule or applicable regulation, including without limitation any disclosure
pursuant to the Registration Statement, and then only to the extent of such
requirement.

               7.14.    Severability. The provisions of this Agreement are
severable and, in the event that any court of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement and this Agreement shall be reformed and construed as if such
invalid or illegal or unenforceable provision, or part of such provision, had
never been contained herein, so that such provisions would be valid, legal and
enforceable to the maximum extent possible.

               7.15.    Further Assurances. From and after the date of this
Agreement, upon the request of the Purchaser or the Company, the Company and the
Purchaser shall execute and deliver such instruments, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement and the other
Transaction Documents.

25

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Debenture and
Warrant Purchase Agreement to be duly executed by their respective authorized
officers as of the date first above written.


  ELECTRO ENERGY, INC.


  By: /s/ Timothy E. Coyne
Timothy E. Coyne
Chief Financial Officer



26

--------------------------------------------------------------------------------



  THE QUERCUS TRUST


  By: /s/ David Gelbaum
David Gelbaum
Trustee



27

--------------------------------------------------------------------------------